Citation Nr: 0201226	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  01-06 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has basic eligibility for educational 
assistance benefits pursuant to Chapter 35, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to March 
1976.  The appellant is his stepdaughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The appellant was born on September [redacted], 1963, and 
attained the age of 26 on September [redacted], 1989.

2.  The appellant's claim for Chapter 35 educational benefits 
was received at the RO in August 2000, when the appellant was 
36 years of age.

3.  The veteran was determined to be permanently and totally 
disabled effective August 1997, when the appellant was 33 
years of age.


CONCLUSION OF LAW

The basic eligibility requirements for educational assistance 
benefits under Chapter 35, Title 38, United States Code have 
not been met.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. 
§ 21.3040 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran was initially granted 
service connection for post-traumatic stress disorder in a 
December 1991 rating decision and assigned a 30 percent 
evaluation effective from May 1991.  This rating was 
subsequently increased to 70 percent effective from October 
1992.  In November 1997, the veteran submitted a claim of 
entitlement to a total disability evaluation due to 
individual unemployability.  Thereafter, the RO granted 
individual unemployability effective from August 1997.  

The appellant submitted an application for educational 
assistance in August 2000.  The appellant reported that she 
was born in September 1963; therefore, she was 36 years of 
age at the time of her application.  The appellant concedes 
that she was over the age of 26 when the veteran was awarded 
a 100 percent disability rating.  

However, the appellant believes that she is entitled to 
receive education benefits within 10 years of the veteran's 
award of total and permanent disability benefits.  She also 
believes that she is entitled to benefits because no decision 
was made regarding her father's disability prior to her 
obtaining the age of 26.  A review of the claims file shows 
that no claim from the veteran was pending before the 
appellant reached the age of 26.  In fact, the RO promptly 
evaluated the veteran's entitlement to compensation when he 
filed his initial claim for service connection in April 1991.  
A claim for compensation must be filed by the veteran and 
cannot be initiated by VA.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a child of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (2001).  The basic beginning 
date of an eligible child's period of eligibility is her 18th 
birthday, or successful completion of secondary schooling, 
whichever occurs first; the basic ending date is the eligible 
child's 26th birthday.  38 U.S.C.A. § 3512(a) (West 1991); 38 
C.F.R. § 21.3041(a),(c) (2001).  Further, no person is 
eligible for educational assistance who reached her 26th 
birthday on or before the effective date of a finding of 
permanent and total service-connected disability.  38 C.F.R. 
§ 21.3040(c) (2001). 

As the appellant was born on September [redacted], 1963, she was 33 
years old as of the effective date of the veteran's total and 
permanent disability award.  The law is clear that no person 
is eligible for educational assistance if she reaches age 26 
before the effective date of a finding of permanent and total 
service connected disability.  See 38 C.F.R. § 21.3040(c) 
(2001).  The Board recognizes that the appellant believes 
that she is entitled to education benefits.  However, the 
Board must follow the applicable law and, as there is no 
legal basis for the appellant's claim, the appeal is denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law 
is dispositive, the claim should be denied on the basis of 
the absence of legal merit).  

In so deciding, the Board notes that, since this case has no 
legal merit and is being decided solely based on applicable 
law, the Veterans Claims Assistance Act of 2000 (VCAA) is not 
for application as to this issue.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) which held that the enactment of the 
VCAA does not affect matters of statutory interpretation and 
application.  There is no prejudice to the appellant by the 
Board deciding the case at this time on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 



ORDER

Entitlement to educational assistance benefits pursuant to 
Chapter 35, Title 38, United States Code, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

